 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE W. SHUFELT,                                No. 2:17-cv-1014 WBS CKD P
12                       Plaintiff,
13            v.                                        ORDER
14    RAFAEL MIRANDA, et al.,
15                       Defendants.
16

17           Pursuant to the district court’s order dated February 7, 2019, and the correspondence

18   submitted by plaintiff on March 4, 2019, IT IS HEREBY ORDERED that:

19           1. Plaintiff is granted 30 days within which to file a second amended complaint or request

20   an extension of time to file a second amended complaint. In deciding whether to file a second

21   amended complaint, plaintiff should refer to the court’s October 23, 2018 order.

22           2. Alternatively, if plaintiff does not wish to file a second amended complaint and would

23   rather proceed on his amended complaint pursuant to the terms described in the court’s April 19,

24   2018 order, plaintiff shall so inform the court within 30 days.

25   /////

26   /////

27   /////

28   /////
                                                       1
 1          3. Plaintiff’s failure to respond to this order will result in a recommendation that this

 2   action be dismissed pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

 3   Dated: April 3, 2019
                                                      _____________________________________
 4
                                                      CAROLYN K. DELANEY
 5                                                    UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     shuf1014.am
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
